     4:19-cv-01861-BHH       Date Filed 11/19/20     Entry Number 85      Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

 Aryee Henderson,                              )
                                               )
                             Plaintiff,        )      Civil Action No. 4:19-1861-BHH
                                               )
                     vs.                       )
                                               )
 Michael Stephan, Warden; Lashawn              )          OPINION AND ORDER
 Peeples, Associate Warden; Gregory            )
 Washington, Associate Warden; James           )
 Parrish, Associate Warden; and Ms.            )
 Gasque, Grievance Coordinator,                )
                                               )
                       Defendants.             )
 _________________________________             )

       Plaintiff Ayree Henderson (“Plaintiff”), who is proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983 alleging violations of his

constitutional rights in connection with his confinement within the South Carolina

Department of Corrections (“SCDC”). In accordance with 28 U.S.C. § 636(b)(1)(B) and

Local Civil Rule 73.02(B)(2) (D.S.C.), the matter was referred to United States Magistrate

Judge Thomas E. Rogers, III for pretrial handling. The matter is now before this Court for

review of the Report and Recommendation (“Report”) issued by Magistrate Judge Rogers

on May 26, 2020. (ECF No. 80.) In his Report, the Magistrate Judge recommends that the

Court grant Defendants Michael Stephan, Warden (“Stephan”), Lashawn Peeples,

Associate Warden (“Peeples”), Gregory Washington, Associate Warden (“Washington”),

James Parrish, Associate Warden (“Parrish”), and Ms. Gasque, Grievance Coordinator’s

(“Gasque”) (collectively “Defendants”) motion for summary judgment and dismiss the case.

(Id. at 8.) The Report sets forth in detail the relevant facts and standards of law, and the
      4:19-cv-01861-BHH          Date Filed 11/19/20       Entry Number 85         Page 2 of 4




Court incorporates them here without recitation.1

                                          BACKGROUND

       Magistrate Judge Rogers issued the Report on May 26, 2020. (ECF No. 80.) Plaintiff

filed objections to the Report on June 11, 2020. (ECF No. 82.) The matter is ripe for

consideration and the Court now issues the following ruling.

                                    STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of any portion of the

Report of the Magistrate Judge to which a specific objection is made. The Court may

accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate

Judge or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                           DISCUSSION
       In the Report, Magistrate Judge Rogers explains that Plaintiff’s § 1983 claims stem

from the alleged denial of outdoor exercise, fresh air, and sunlight, as well as his inability



1
  As always, the Court says only what is necessary to address Plaintiff’s objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; comprehensive
recitation of law and fact exist there.

                                                   2
     4:19-cv-01861-BHH        Date Filed 11/19/20     Entry Number 85      Page 3 of 4




to have a job or participate in a number of activities during his incarceration at various

facilities within the SCDC. (ECF No. 80 at 2.) After correctly stating the law pertaining to

exhaustion of administrative remedies under the Prison Litigation Reform Act and

summarizing the factual basis for Defendants’ assertion that Plaintiff failed to exhaust his

administrative remedies, the Magistrate Judge found that Plaintiff failed to exhaust all

required levels of administrative review and such failure could not be excused because

Plaintiff did not show the presence of circumstances that would make the grievance

procedure “unavailable” under applicable law. (See id. at 4–8).

       Plaintiff objects by arguing that “at the time he filed his ‘Emergency Grievance’ he

was a mentally ill prison that was 41 years old suffering from: loss of muscle mass, poor

health, lack of energy, migraine headaches and severe depression.” (ECF No. 82 at 1–2

(citing Step 1 Grievance Form, ECF No. 61-4).) He disagrees with the Magistrate Judge’s

conclusion that Plaintiff himself did not treat the grievance as an emergency grievance, and

asserts that Gasque, the institutional grievance coordinator, failed to carry out her parallel

duties as the Americans with Disabilities Act (“ADA”) coordinator because she knew he was

a mentally ill prisoner and did not “ensure that services, programs, and activities were

readily accessible to and usable by [him].” (Id. at 2.) Plaintiff contends that the lack of

outdoor exercise, fresh air circulation, and direct sunlight to which he was subjected due

to various facility lock downs was an “emergency” because his allegations “described a

situation or condition in which Plaintiff’s health was threatened or in serious danger.” (Id.

at 2–3.) Finally, Plaintiff argues that under 42 U.S.C. § 1997e, “failure to exhaust is not a

permissible basis for sua sponte dismissal. Because Plaintiff properly exhausted his


                                              3
      4:19-cv-01861-BHH        Date Filed 11/19/20      Entry Number 85      Page 4 of 4




administrative remedies with respect to the issues raised in the case, summary judgment

in Defendants’ favor is not appropriate.” (Id. at 4.)

       The Court finds that Plaintiff’s objections do not show any error in the sound

reasoning and conclusions of the Magistrate Judge. The undersigned does not discount

Plaintiff’s subjective experience of not being able to get outdoor exercise or sufficient direct

sunlight as distressing. At the same time, Magistrate Judge Rogers correctly notes that

Plaintiff did not pursue his grievance beyond Step 1 as required by SCDC Policy GA-01.12

(ECF No. 61-3), nor did he designate his grievance as an emergency grievance or take

further action after it was returned to him having not been treated as an emergency

grievance. Accordingly, Plaintiff’s objections are overruled and Plaintiff’s failure to properly

exhaust his administrative remedies bars jurisdiction in this Court. The Report is

ADOPTED, Defendants’ motion for summary judgment (ECF No. 61) is GRANTED, and

this case is DISMISSED in its entirety.

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   United States District Judge
November 19, 2020
Charleston, South Carolina

                             NOTICE OF RIGHT TO APPEAL

The parties are hereby notified that any right to appeal this Order is governed by Rules 3

and 4 of the Federal Rules of Appellate Procedure.



                                               4
